DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of application 16/434,093 now U.S. Patent 10,692,468 which is further a continuation of application no. 15/839,660, now U.S. Patent 10,354,617 which is further a continuation of application no. 15/258, 937, now U.S. Patent 9,858,896 which is further a continuation of application no. 14/793, 627, now U.S. Patent 9,443,460 which is further a continuation of application no. 14/279, 746, now U.S. Patent 9,082,336 which is further a continuation of application no. 13/777,072, now U.S. Patent 8,743,161 which is further a continuation of application no. 13/304, 176, now U.S. Patent 8,405,688 which is further a continuation of application 11/800,293, now U.S. Patent 8,068,125.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dixon (U.S. Publication 2005/0083293).
In reference to claim 13, Dixon discloses an electronic device (see paragraphs 4, 11, 21 and Figure 2 wherein Dixon discloses adjusting color of images displayed in ambient light.  Dixon discloses the invention implemented via a display system that creates displayed images on a display device.) comprising:
a display that is configured to emit light (see paragraphs 11, 21-22 #12 of Figure 1 wherein Dixon discloses the invention implemented via a display system comprising a display device which includes a light engine to emit light.); and
processing circuitry that is configured to at least temporarily shift a color of the light emitted by the display upon activating the display (see paragraphs 27, 32-34 and Figures 1, 2 and 6 wherein Dixon discloses the display system comprising a processor to perform color adjustments to image data that is to be displayed.  Dixon explicitly discloses the color adjustment to be performed automatically when, for example, the display device is powered on or when ambient light is sensed to have changed by a threshold amount.  Dixon discloses the color adjustment to comprise the chancing of any of hue, lightness and/or saturation of one or more of image colors which the Examiner interprets equivalent to Applicant’s “shift a color of the light emitted by the display.”).
In reference to claims 14 and 15, Dixon discloses all of the claim limitations as applied to claim 13 above.  Dixon explicitly discloses the color adjustment to be performed automatically when, for example, the display device is powered on or when ambient light is sensed to have .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dixon (U.S. Publication 2005/0083293).
In reference to claim 16, Dixon discloses all of the claim limitations as applied to claim 15 above.  Although Dixon does disclose comparing an ambient light change to a threshold, Dixon does not explicitly disclose that the ambient light level need be less than a threshold to perform the color adjustments upon powering on the display.  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to implement the threshold comparisons of ambient light being less than a value for performing display adjustments with the color adjustment and threshold comparison techniques of Dixon.  Applicant has not disclosed that performing color shifts when the ambient light is specifically less than a threshold provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill 
In reference to claim 17, Dixon discloses all of the claim limitations as applied to claim 13 above.  Although Dixon does disclose color adjustments to comprise of adjustment so hue, lightness and/or saturation, Dixon does not explicitly disclose adjusting gamma of image signals.  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to implement gamma adjustments to the already disclosed image display color adjustments of Dixon.  Applicant has not disclosed that specifically adjusting gamma itself provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with teachings of Dixon because the specific adjustment of solely gamma as opposed to say saturation or lightness or hue for example, is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application/environment at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify Dixon to obtain the invention as specified in claim 17.
In reference to claim 18, Dixon discloses all of the claim limitations as applied to claim 13 above.  Although Dixon does disclose color adjustments to comprise of adjustment so hue, lightness and/or saturation, Dixon does not explicitly disclose the adjustment of colors to be specifically adjusting towards a wavelength corresponding to red light.  At the time the invention 
In reference to claim 19, Dixon discloses all of the claim limitations as applied to claim 18 above.  Dixon explicitly discloses the display device displaying color information using pixels of three colors, red, blue and green (see at least paragraph 31).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 6, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,743,161.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 2, 6, 10 and 11, which are not explicitly recited in Patent claim 6, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claim 6 of U.S. Patent 8,743,161:
Application No. 16/877,268 – Claim 1
U.S. Patent 8,743,161– Claim 6
An electronic device, comprising:
An electronic device, comprising:
a display;
a display;
an ambient light sensor that detects an ambient light level while the display is off, wherein the first brightness level while the display is off; and
prior to activating the display, determines a current ambient light level at the electronic device using the ambient light sensor and then activates the display by increasing the brightness of the display from a zero brightness level, wherein the circuitry activates the display by increasing the 
brightness level from the zero brightness level to a first brightness level whenever the determined current ambient light level is below a threshold
display is turned on.



	Although the Patent claim discloses many of the limitations of instant application claim 1, the Patent claim is not recited as “word-for-word” as the instant application claim 1.  However, it would have been obvious to one of ordinary skill in the art that the limitations of Patent claim 6 are equivalent to those recited in the instant application claim.  For example, it would have been obvious to one of ordinary skill in the art to equate the Patent’s “prior to activating the display, determines a current ambient light level” by an ambient light sensor to the instant application claim 1’s, “an ambient light sensor that detects an ambient light level while the display is off.”  Further, it is clear that the Patent’s “zero brightness level” is equivalent to the instant application’s “first brightness level.”  Therefore, the claims are recited such that they are not patentably distinct from each as interpreted by one of ordinary skill in the art.
	Claim 2 of the instant application can be found basically world-ford-word, again taking the above in hand, in lines 9-13 of Patent claim 6.
Claim 6 of the instant application can be found basically world-ford-word, again taking the above in hand, in the last 5 lines of Patent claim 6.
The following is a claim comparison of claim 10 of the instant application and claim 6 of U.S. Patent 8,743,161:
Application No. 16/877,268 – Claim 10
U.S. Patent 8,743,161– Claim 6

An electronic device, comprising:
a display;
a display;
an ambient light sensor that produces ambient light data while the display is powered-down; and
an ambient light sensor; and circuitry coupled to the display and to the ambient light sensor, wherein the circuitry, prior to activating the display, determines a current ambient light level at the electronic device using the ambient light sensor and then activates the display by increasing the brightness of the display from a zero brightness level, wherein the circuitry activates the display by increasing the 
brightness level from the zero brightness level to a first brightness level whenever the determined current ambient light level is below a threshold
control circuitry that is configured to activate the display by adjusting a brightness level of the display from a first brightness level while the display is powered-down to a second brightness level while the display is activated based on the ambient light data.



	Although the Patent claim discloses many of the limitations of instant application claim 10, the Patent claim is not recited as “word-for-word” as the instant application claim 10.  However, it would have been obvious to one of ordinary skill in the art that the limitations of Patent claim 6 are equivalent to those recited in the instant application claim.  For example, it would have been obvious to one of ordinary skill in the art to equate the Patent’s “produces ambient light data when the display is powered-down” by an ambient light sensor to the instant application claim 10’s, “an ambient light sensor that produces ambient light data while the display is powered-down.”  Further, it is clear that the Patent’s “zero brightness level” is equivalent to the instant application’s “first brightness level.”  Therefore, the claims are recited such that they are not patentably distinct from each as interpreted by one of ordinary skill in the art.
Claim 11 of the instant application can be found basically world-ford-word, again taking the above in hand, in lines 9-13 of Patent claim 6.
Claims 1, 2, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,082,336.  Although the claims at issue are the limitations of claims 1, 2, 10 and 11, which are not explicitly recited in Patent claim 4, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claim 4 of U.S. Patent 9,082,336:
Application No. 16/877,268 – Claim 1
U.S. Patent 9,082,336– Claim 4
An electronic device, comprising:
An electronic device, comprising:
a display;
a display;
an ambient light sensor that detects an ambient light level while the display is off, wherein the display is at a first brightness level while the display is off; and
and circuitry coupled to the display and to the ambient light sensor, wherein the circuitry, prior to activating the display, uses the ambient light sensor to detect an ambient light level at the electronic device using the ambient 
light sensor and subsequently activates the display and adjusts the brightness of the display to an initial brightness level that is at least partially dependent upon the detected ambient light level, wherein activating the display comprises increasing the brightness of the display to the initial brightness level

control circuitry that increases a brightness of the display from the first brightness level based on the detected ambient light level when the display is turned on.



	Although the Patent claim discloses many of the limitations of instant application claim 1, the Patent claim is not recited as “word-for-word” as the instant application claim 1.  However, it would have been obvious to one of ordinary skill in the art that the limitations of Patent claim 4 are equivalent to those recited in the instant application claim.  For example, it would have been obvious to one of ordinary skill in the art to equate the Patent’s “prior to activating the display…detect an ambient light level” by an ambient light sensor to the instant application claim 1’s, “an ambient light sensor that detects an ambient light level while the display is off.”  Further, it is clear that the Patent’s “initial brightness level” is equivalent to the 
	Claim 2 of the instant application can be found basically world-ford-word, again taking the above in hand, in lines 10-13 of Patent claim 4.
The following is a claim comparison of claim 10 of the instant application and claim 4 of U.S. Patent 9,082,336:
Application No. 16/877,268 – Claim 10
U.S. Patent 9,082,336– Claim 4
An electronic device, comprising:
An electronic device, comprising:
a display;
a display;
an ambient light sensor that produces ambient light data while the display is powered-down; and
and circuitry coupled to the display and to the ambient light sensor, wherein the circuitry, prior to activating the display, uses the ambient light sensor to detect an ambient light level at the electronic device using the ambient 
light sensor and subsequently activates the display and adjusts the brightness of the display to an initial brightness level that is at least partially dependent upon the detected ambient light level, wherein activating the display comprises increasing the brightness of the display to the initial brightness level

control circuitry that is configured to activate the display by adjusting a brightness level of the display from a first brightness level while the display is powered-down to a second brightness level while the display is activated based on the ambient light data.



	Although the Patent claim discloses many of the limitations of instant application claim 10, the Patent claim is not recited as “word-for-word” as the instant application claim 10.  However, it would have been obvious to one of ordinary skill in the art that the limitations of Patent claim 4 are equivalent to those recited in the instant application claim.  For example, it would have been obvious to one of ordinary skill in the art to equate the Patent’s “prior to activating the display…detect an ambient light level” by an ambient light sensor to the instant application claim 10’s, “an ambient light sensor that produces ambient light data while the display is powered-down.”  Further, it is clear that the Patent’s “initial brightness level” is 
Claim 11 of the instant application can be found basically world-ford-word, again taking the above in hand, in lines 10-13 of Patent claim 4.
Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,443,460.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 13-19 which are not explicitly recited in Patent claims 1-4, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 13 of the instant application and claim 1 of U.S. Patent 9,443,460:
Application No. 16/877,268 – Claim 13
U.S. Patent 9,443,460– Claim 1
An electronic device comprising:
A method of operating an electronic device, the method comprising:
a display that is configured to emit light; and
with a sensor in the electronic device, detecting an ambient light level;
processing circuitry that is configured to at least temporarily shift a color of the light emitted by the display upon activating the display.
with processing circuitry in the electronic device, comparing the detected ambient 
light level to a threshold; and

with the processing circuitry, activating a 
display in the electronic device, wherein when the detected ambient light level is less than the threshold, activating the display comprises at least temporarily shifting a color of light emitted by the display.


	Although the Patent claim discloses many of the limitations of instant application claim 13, the Patent claim is not recited as “word-for-word” as the instant application claim 13.  The 
	Claim 14 of the instant application can be found basically world-ford-word, again taking the above in hand, in lines 2-11 of Patent claim 1.
	Claim 15 of the instant application can be found basically world-ford-word, again taking the above in hand, in lines 7-11 of Patent claim 1.
Claim 16 of the instant application can be found basically world-ford-word, again taking the above in hand, in lines 7-11 of Patent claim 1.
Claim 17 of the instant application can be found basically world-ford-word, again taking the above in hand, in Patent claim 4.
Claim 18 of the instant application can be found basically world-ford-word, again taking the above in hand, in Patent claim 2.
.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,354,617.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-5, which are not explicitly recited in Patent claims 1-5, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claim 1 of U.S. Patent 10,354,617:
Application No. 16/877,268 – Claim 1
U.S. Patent 10,354,617– Claim 1
An electronic device, comprising:
An electronic device, comprising:
a display;
a display;
an ambient light sensor that detects an ambient light level while the display is off, wherein the display is at a first brightness level while the display is off; and
an ambient light sensor that detects an ambient light level while the display is off, wherein the 
display is at a zero brightness level while the display is off;  and
control circuitry that increases a brightness of the display from the first brightness level based on the detected ambient light level when the display is turned on.
control circuitry that increases a brightness of the display from the zero brightness level based on the detected ambient light level when the display is turned on.


	Although the Patent claim discloses many of the limitations of instant application claim 1, the Patent claim is not recited as “word-for-word” as the instant application claim 1.  However, it would have been obvious to one of ordinary skill in the art that the limitations of Patent claim 1 are equivalent to those recited in the instant application claim.  For example, it would have been obvious to one of ordinary skill in the art to equate the Patent’s “zero brightness level” to the instant application’s “first brightness level.”  Therefore, the claims are 
	Claim 2 of the instant application can be found basically world-ford-word, again taking the above in hand, in Patent claim 2.
Claim 3 of the instant application can be found basically world-ford-word, again taking the above in hand, in Patent claim 3.
Claim 4 of the instant application can be found basically world-ford-word, again taking the above in hand, in Patent claim 4.
Claim 5 of the instant application can be found basically world-ford-word, again taking the above in hand, in Patent claim 5.

Allowable Subject Matter
Claims 3-5, 7-9, 12 and 20 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________

P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
4/28/21